DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant’s arguments with respect to claims 1-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Drawings
3.	The drawings were received on 07/21/2022. These drawings are acceptable.

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claims 1, and 4-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tomonari et al. (U.S. PG. Pub. No. 2019/0006088 A1).
With respect to claim 1, Tomonari et al., hereinafter referred to as “Tomonari,” teaches an inductor 2 (FIG. 4) comprising:
a body (layers 21-22);
a coil pattern 41 and or 42 embedded in the body;
a first external electrode 31 and a second external electrode 32 disposed on a first surface (bottom surface) of the body to be respectively connected to both ends of the coil pattern; and
a support member 51 disposed inside the body to support the coil pattern in a thickness direction of the body,
wherein b/a≥1.5, in which “a” denotes a distance (distance from middle of support layer 51 to top surface) from a central surface (middle surface of support member 51) between top and bottom surfaces (upper and lower surfaces) of the support member to a second surface (top surface) of the body opposing the first surface of the body in the thickness direction (z direction), and “b” denotes a distance (distance from middle of support layer 51 to bottom surface) from the central surface of the support member to the first surface of the body in the thickness direction (paras. [0026], and [0044]-[0045]). As seen in FIG. 4, the thickness of T2 plus layers 52 and 53 is about two times the thickness of T1. While the drawing are not to scale, it’s very clear in FIG. 4 that Tomonari discloses the claimed “b/a ≥ 1.5” limitation. 
With respect to claim 4, Tomonari teaches the inductor of claim 1, further comprising
a connection electrode (electrode connecting end of coil pattern 41 and or 42 to electrode 31 and or 32, not expressly shown in FIG. 4, but similar to connection electrode 43 and or 44 as shown in FIG. 33) connecting the coil pattern and the first and second external electrodes to each other (para. [0045]).
With respect to claim 5, Tomonari teaches the inductor of claim 4, wherein the connection electrode is exposed (not expressly shown in FIG. 4, but similar to connection electrode 43 and or 44 as shown in FIG. 33) outwardly from the body (para. [0045]). As seen in FIG. 3, the outer end portion of the connection electrode 43 is exposed to the body. FIG. 4 of Tomonari would have similar structure. FIG. 4 of Tomonari would have similar structure.
With respect to claim 6, Tomonari teaches the inductor of claim 4, wherein the connection electrode is disposed inside the body (not expressly shown in FIG. 4, but similar to connection electrode 43 and or 44 as shown in FIG. 33) (para. [0045]). As seen in FIG. 3, a portion of the connection electrode 43 is disposed inside the body. FIG. 4 of Tomonari would have similar structure.
With respect to claim 7, Tomonari teaches the inductor of claim 1, wherein the body includes magnetic metal powder particles and a thermosetting resin (para. [0025]).
With respect to claim 8, Tomonari teaches the inductor of claim 7, wherein the magnetic metal powder particles are an alloy including at least one selected from the group consisting of iron (Fe), silicon (Si), chromium (Cr), aluminum (Al), and nickel (Ni) (para. [0025]).
With respect to claim 9, Tomonari teaches the inductor of claim 1, wherein the coil pattern includes first and second lead-out patterns (electrode connecting end of coil pattern 41 and or 42 to electrode 31 and or 32, not expressly shown in FIG. 4, but similar to connection electrode 43 and or 44 as shown in FIG. 33) disposed at both ends of the coil pattern, respectively (para. [0045]). 

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
8.	Claim 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Tomonari.
With respect to claim 2, Tomonari teaches the inductor of claim 1. Tomonari does not expressly teach b/a≤1.7/0.8 even though FIG. 4 appears to show in with visual inspection. It would be within the skill of a person with ordinary skill in the art to have the claimed ratio to further reduce flux leakage. Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the claimed ratio to provide the required inductance to meet design requirements. 
With respect to claim 3, Tomonari teaches the inductor of claim 1. Tomonari does not expressly teach, in the embodiment of FIG. 4, the coil pattern is disposed on the top and bottom surfaces of the support member opposing each other.
Tomonari teaches, in the embodiment of FIGs. 2-3, wherein the coil pattern 40 is disposed on the top and bottom surfaces of the support member 11 opposing each other (para. [0036]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the coil pattern and support member as taught by FIGs. 2-3 of Tomonari to the inductor in FIG. 4 of Tomonari to provide the required mechanical stability or strength.

9.	Claims 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Tomonari, as applied to claim 9 above, in view of Ohkubo et al. (U.S. PG. Pub. No. 2014/0009254 A1).
With respect to claim 10, Tomonari teaches the inductor of claim 9. Tomonari does not expressly teach
first and second connection electrodes respectively connecting the first and second lead-out patterns to the first and second external electrodes, respectively.
Ohkubo et al., hereinafter referred to as “Ohkubo,” teaches an inductor (FIG. 11), further comprising
first and second connection electrodes 25b and 25a respectively connecting the first and second lead-out patterns 11b and 11a to the first and second external electrodes, respectively (para. [0113]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the connection electrode as taught by Ohkubo to the inductor of Tomonari to provide the required connection characteristics between the coil pattern and the external electrodes.
With respect to claim 11, Tomonari teaches the inductor of claim 9. Tomonari does not expressly teach the coil pattern further includes third and fourth lead-out patterns respectively connected to the second and first lead-out patterns through vias.
Ohkubo teaches an inductor (FIG. 11), wherein the coil pattern 10a and 10b further includes third and fourth lead-out patterns 15b and 15a respectively connected to the second and first lead-out patterns through vias 17 and 16 (paras. [0075], and [0113]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the third and fourth lead-out patterns respectively connected to the second and first lead-out patterns through vias as taught by Ohkubo to the inductor of Tomonari to provide the required electrical connection.
With respect to claim 12, Yang in view of Ohkubo teaches the inductor of claim 11, wherein the coil pattern includes first and second coil patterns 10a and 10b respectively disposed on the top and bottom surfaces of the support member 2, 
the first coil pattern 10b, the first lead-out pattern 11b, and the third lead-out pattern 15b are disposed on the bottom surface of the support member in the body, and 
the second coil pattern 10a, the second lead-out pattern 11a, and the fourth lead-out pattern 15a are disposed on the top surface of the support member (Ohkubo, paras. [0110], and [0113]).
With respect to claim 13, Yang in view of Ohkubo teaches the inductor of claim 12, wherein the third lead-out pattern is spaced apart from the first coil pattern on the bottom surface of the support member, and 
the fourth lead-out pattern is spaced apart from the second coil pattern on the top surface of the support member (Ohkubo, para. [0113]).

Conclusion
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANGTIN LIAN whose telephone number is (571)270-5729. The examiner can normally be reached Monday-Friday 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELVIN ENAD can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANG TIN BIK LIAN/             Primary Examiner, Art Unit 2837